Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This employment agreement (this “Agreement”) is entered into this 27th day of
May, 2011 by and among Manhattan Bancorp (“MB”) and Bank of Manhattan, N.A.
(“the Bank”) (collectively referred to as “the Company”) on the one hand, and
Brian E. Cote (“Employee”) on the other hand, on the terms and conditions set
forth herein.

 

1.             Position

 

Employee shall be the Executive Vice President and Chief Financial Officer of 
MB and the Bank. Employee’s duties under this Agreement shall include all
ordinary and reasonable duties customarily performed by an executive vice
president and Chief Financial Officer of a bank holding company and   a
commercial banking institution in California, in each case subject to the
direction of the Chief Executive Officer of MB and the Bank and further subject
to the powers by law vested in the Boards of Directors of MB and the Bank.

 

2.             Exclusivity

 

Employee agrees to devote his full business time and attention to rendering the
services as Executive Vice President and Chief Financial Officer of MB and the
Bank.  Employee expressly agrees as a condition to the performance by Company of
its obligations herein that, during the term hereof, he will not, directly or
indirectly, render any services of an advisory nature or otherwise become
employed by, or participate or engage in, any business competitive with any
businesses of the Company, without the prior written consent of the Company;
provided, however, that nothing herein shall prohibit Employee from owning stock
or other securities of a competitor which are relatively insubstantial to the
total outstanding stock of such competitor, and so long as he in fact does not
have the power to control or direct the management or policies of such
competitor and does not serve as a director or officer of, and is not otherwise
associated with, any competitor except as consented to by the Company in advance
and in writing.  Nothing contained herein shall preclude substantially passive
investments by Employee during the term hereof that may require nominal amounts
of his time, energies and interest.  Employee agrees that he shall not engage in
conduct which is in contravention of the Company’s conflict of interest policy.

 

3.             Term

 

Employee’s employment under this Agreement shall commence on May 26, 2011 (‘the
Effective Date”) and shall continue thereafter for a period of three (3) years
from the date thereof, subject, however, to prior termination of this Agreement
as hereinafter provided (“Term”).

 

4.             Compensation

 

(a)           Salary

 

The Company shall pay Employee a base salary (“Base Salary”) of $190,000 per
annum, less appropriate withholdings, taxes and similar deductions, payable in
equal installments on

 

--------------------------------------------------------------------------------


 

those days when the Company normally pays its employees. The Base Salary during
the Term may be increased by the Board in its sole discretion.

 

(b)           Bonus

 

Employee shall be eligible for consideration for an annual bonus target of  35%
of Employee’s Base Salary based on an annual incentive plan.   The amount of
bonus compensation, if any, to be paid to Employee shall be determined in the
sole discretion of the Board based upon the performance of Employee and the
results of the Company’s operations.  Any such bonus compensation shall be paid
no later than March 15 of the calendar year following the calendar year in which
Employee performs the services for which the bonus is to be paid.  The annual
bonus target, and any bonus paid for the calendar year 2011 will be pro-rated.

 

(c)           Business Expenses

 

Employee shall be entitled to reimbursement by the Bank or MB for any ordinary
and necessary business expenses incurred by Employee in the performance of
Employee’s duties in accordance with the Bank’s and MB’s reimbursement policies
in effect from time to time, provided that each such expenditure is of a nature
qualifying it as a proper deduction on the federal and state income tax returns
of the Bank or MB as a business expense and not as deductible compensation to
Employee; and Employee furnishes to the Bank and MB adequate records and other
documentary evidence required by federal and state statutes and regulations
issued by the appropriate taxing authorities for the substantiation of such
expenditures as deductible business expenses of the Bank and MB and not as
deductible compensation to Employee.

 

In order to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Internal Revenue Code”), (i) in no event shall any payment under
this Section 4(c) or Sections 4(d)(iii) or (iv) be made later than the end of
the calendar year next following the calendar year in which such expenses were
incurred, and Employee shall be required to have submitted substantiation for
such expenses at least 10 days before the last date for payment, (ii) the amount
of such expenses that the Company is obligated to pay in any given calendar year
shall not affect the expenses that the Company is obligated to pay in any other
calendar year, and (iii) Employee’s right to have the Company pay such expenses
may not be liquidated or exchanged for any other benefit.

 

(d)           Benefits

 

During the term of his employment under this Agreement, Employee shall be
entitled to receive the following benefits:

 

(i)            Employee shall be eligible to participate in all employee benefit
plans maintained by the Company, including (without limitation) any disability,
health, accident and other insurance programs, paid vacations, and similar plans
or programs, subject to terms and conditions of each plan currently in effect.

 

2

--------------------------------------------------------------------------------


 

(ii)           Employee is entitled to four (4) weeks of vacation per year.
Accrual and use of vacation time shall be governed by the Company’s applicable
policies and procedures.

 

(iii)          Employee will be provided with an executive membership at the
Manhattan Country Club under the Bank’s corporate membership, at the Bank’s
expense.  The Bank shall pay or reimburse Employee for all dues associated with
such membership and reimburse Employee for all business expenses incurred at the
Club in accordance with the Bank’s reimbursement policies.

 

(e)           Restricted Stock Grant

 

Employee shall be granted on the Effective Date Ten Thousand (10,000) 
restricted shares of common stock.  These restricted shares shall vest (a) over
a period of three years and (b) following achievement of such performance
vesting benchmarks to be determined by the Board in its reasonable discretion,
in consultation with Employee, provided that Employee continues in the
employment of the Company through each anniversary date, and will be subject to
the terms and conditions of the Manhattan Bancorp 2010 Equity Incentive Plan.

 

5.             Disability and Death

 

(a)           If Employee suffers a physical or psychological condition which
renders him incapable of performing the essential functions of his job with or
without a reasonable accommodation prior to the termination of this Agreement,
then, to the extent permitted by law, the Company shall have the right upon ten
days written notice to terminate this Agreement and Employee’s employment
hereunder.

 

(b)           Immediately following the date on which the Company terminates
Employee’s employment pursuant to Section 5(a) of this Agreement, or earlier if
required by law, the Company shall pay to Employee all incurred but unreimbursed
business expenses, accrued but unpaid Base Salary, any awarded but unpaid bonus,
and accrued but unused vacation time, such salary and vacation time to accrue
until the last day of the month in which Employee’s last working day occurred. 
Thereafter, the Company’s obligations shall terminate.  Employee shall not be
eligible to receive any separation pay if terminated pursuant to Section 5(a),
but Employee shall continue to be eligible to receive benefits under the
disability plans, if any, that the Company maintains as of the date of
termination, provided that Employee satisfies the requirements of such plans, if
any.

 

(c)           If Employee dies before receipt of the entire amount specified in
Section 5(b), then unpaid amounts shall be paid to Employee’s estate.

 

(d)           In the event of Employee’s death during the Term of this
Agreement, this Agreement shall terminate immediately without any further action
by the Company. As soon as reasonably practicable  after the date of death, the
Company shall pay to Employee’s estate all incurred but unreimbursed business
expenses, accrued but unpaid Base Salary, any awarded but unpaid bonus, and
accrued but unused vacation time, with such salary and vacation to accrue

 

3

--------------------------------------------------------------------------------


 

until the last day of the month in which Employee’s last working day occurred. 
No separation pay shall be paid if termination occurs pursuant to this
Section 5(d).

 

6.             Termination for Cause and Without Cause

 

(a)           The Bank or MB may terminate this Agreement at any time by action
of its Board for cause (“Cause”).  For purposes of this Agreement, termination
for “Cause” shall mean termination because of Employee’s personal dishonesty,
incompetence, willful misconduct, any breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or  cease-and-desist order or similar written agreement issued by the
Federal Deposit Insurance Corporation or the United States Comptroller of the
Currency or his or her designee, or material breach of any provision of this
Agreement.  For purposes of this Agreement, no act, or the failure to act, on
Employee’s part shall be considered “willful” unless done, or omitted to be
done, not in good faith and without reasonable belief that the action or
omission was in the best interests of the Bank or MB.  Termination under this
Section 6(a) shall not prejudice any remedy that the Bank or MB may have at law,
in equity, or under this Agreement.

 

In the event Employee is terminated for Cause, Employee shall be entitled to
receive his Base Salary through the effective date of the termination, any
incurred but unreimbursed business expenses, and any accrued but unused vacation
time as of the date of termination. Employee shall not be entitled to any other
compensation.  Employee shall not be eligible to receive any separation pay if
terminated for Cause.

 

(b)           During the Term, this Agreement may be terminated immediately
without Cause and at will by the Company upon written notice, or by resignation
by the Employee for Good Reason. For purposes of this provision, “Good Reason”
shall mean (unless agreed to in writing by Employee): (i) the assignment to
Employee of a title or material duties of a substantially lesser responsibility
than those described in Section 1 hereof, (ii) a material diminution in the
authority or responsibilities of Employee  (iii) a material reduction in the
Employee’s Base Salary, or (iv) the relocation of Employee’s principal place of
employment to any location more than 50 miles from the Company’s headquarters at
the Effective Date.

 

(i)            Employee shall be required to provide the Company with written
notice detailing with specificity the reasons that Employee believes that he has
Good Reason to terminate the Agreement no later than 90 days after the initial
existence of such reasons.  Upon receipt by the Company of such notice by
Employee, the Company shall have the right to revoke any changes identified by
Employee within 30 days of said notification, in which case no Good Reason shall
be deemed to exist.

 

(ii)           If Employee’s employment is terminated without Cause by the
Company  or for Good Reason by Employee under this Section, Employee shall be
paid out his Base Salary through the date of termination, any accrued but unused
vacation pay as of the date of termination, and any incurred but unreimbursed
business expenses.  In addition, if Employee’s employment is terminated without
Cause by the Company or for Good Reason by Employee under this Section at any
time and Employee executes and does not revoke a waiver and release

 

4

--------------------------------------------------------------------------------


 

agreement in a form acceptable to the Company, and any period for revocation
expires, all occurring no later than thirty-five (35) days following
termination, then Employee shall be paid separation pay equivalent to an
additional twelve (12) months of salary based upon the Employee’s then current
annual Base Salary (“Separation Pay”).  The Separation Pay, less applicable
state and federal withholdings, shall be paid in equal installments during a
twelve month period on the Company’s regular payroll dates (commencing with the
first payroll date that is more than thirty (30) days following termination).  
The payment of the Separation Pay shall be contingent upon the Employee
reasonably responding to telephonic questions directed to Employee at reasonable
times during the twelve month period regarding subject matter in Employee’s area
of knowledge and experience with the Company

 

(c)           During the Term, this Agreement may be terminated without Good
Reason by Employee on 30 days notice to the Company (“the Notice Period”). If
this Agreement is terminated without Good Reason by Employee, Employee shall
continue to receive his Base Salary through the effective date of his
termination, any accrued but unused vacation pay as of the date of termination,
and any incurred but unreimbursed business expenses.   The Company reserves the
right to accelerate Employee’s last day of employment and pay him out for the
remainder of the Notice Period on the Company’s regular payroll dates, or to
request Employee not to report to work during the Notice Period.  Employee
agrees to cooperate fully with the Company with respect to the transition of his
duties and responsibilities during the Notice Period.

 

(d)           Unless otherwise agreed, if Employee is terminated for any reason
or resigns for any reason, Employee agrees to resign immediately from the Board
of Directors and all committees or other positions held with MB or the Bank and
any of their respective subsidiaries, if any, effective as of the last date of
employment.

 

(e)           The expiration of this Agreement at the end of the Term shall not
constitute a termination without Cause or for Good Reason pursuant to this
Section.

 

7.             Supervisory Matters

 

If Employee is suspended and/or temporarily prohibited from participating in the
conduct of the Bank’s or MB’s affairs by notice served under Section 8(e)(3) or
8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. Section 1818(e)(3) and
(g)(1)), the obligations of the Bank and MB under this Agreement shall be
suspended as of the date of service, unless stayed by appropriate proceedings,
but vested rights of the parties shall not be affected unless explicitly
mandated in writing by the Federal Deposit Insurance Corporation or the United
States Comptroller of the Currency or his or her designee.  If the charges in
the notice are dismissed, the Bank and MB may in its discretion:  (i) pay
Employee all or part of the compensation withheld while their obligations under
this Agreement were suspended; and/or  (ii) reinstate (in whole or in part) any
of their obligations which were suspended.  If Employee is removed and/or
permanently prohibited from participating in the conduct of the Bank’s or MB’s
affairs by an order issued under Section 8(e)(3) or 8(g)(1) of the Federal
Deposit Insurance Act (12 U.S.C. Section 1818(e)(3) or (g)(1)), all obligations
of the Bank under this Agreement shall terminate as of the effective date of the
order, but vested rights of the parties shall not be affected.  If the Bank is
in default (as defined in Section 3(x)(1) of the Federal Deposit Insurance Act
(12 U.S.C.

 

5

--------------------------------------------------------------------------------


 

Section 1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but vested rights of the parties shall not be affected. 
All obligations under this Agreement shall be terminated, except to the extent
that it is determined that continuation of the Agreement is necessary for the
continued operation of the Bank; (i) by the Federal Deposit Insurance
Corporation at the time that the Federal Deposit Insurance Corporation enters
into an agreement to provide assistance to or on behalf of the Bank under the
authority contained in Section 11 of the Federal Deposit Insurance Act (12
U.S.C. Section 1821); or (ii) by the Federal Deposit Insurance Corporation or
the United States Comptroller of the Currency or his or her designee, at the
time that the Federal Deposit Insurance Corporation or the United States
Comptroller of the Currency or his or her designee approves a supervisory merger
to resolve problems related to the operation of the Bank or when the Bank is in
an unsafe or unsound condition.  All rights of the parties that have already
vested, however, shall not be affected by such action.

 

8.             Golden Parachute Limitation

 

Notwithstanding any other provision of this Agreement, separation compensation
under Section 6 hereof will be reduced as provided below if, and to the extent,
necessary to avoid any additional tax or penalty imposed on “excess parachute
payments” under the Internal Revenue Code.

 

If Employee’s severance or other compensation provided by MB and/or the Bank
under Section 6 hereof and outside this Agreement would cause any such payment
to be an “excess parachute payment” (as defined in Section 280G(b)(1) of the
Internal Revenue Code), then the payments under Section 6 hereof will be reduced
(pro rata in the case of installment payments) to the largest amount which may
be paid without any portion of such amount being subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code.  In the event there is a
dispute among the parties regarding the extent to which payments must be reduced
pursuant to this Section, such dispute will be settled in accordance with
Section 17 below; and no such disputed payment shall be made until the dispute
is settled.

 

9.             Section 409A Limitation

 

It is the intention of Bank, MB and Employee that the severance and other
benefits payable to Employee under this Agreement either be exempt from, or
otherwise comply with, Section 409A of the Internal Revenue Code
(“Section 409A”).  Notwithstanding any other term or provision of this
Agreement, to the extent that any provision of this Agreement is determined by
Bank and MB, with the advice of its independent accounting firm or other tax
advisors, to be subject to and not in compliance with Section 409A, including,
without limitation, the timing of commencement and completion of severance
benefit and/or other benefit payments to Employee hereunder, or the amount of
any such payments, such provisions shall be interpreted in the manner required
to comply with Section 409A.  If any payment to be made hereunder is
“non-qualified deferred compensation” subject to Section 409A and the timing of
such payment is based on termination of Employee’s employment with the Bank
and/or MB, then for such purpose “termination of employment” shall mean
“separation from service” with the Company as such term is defined for purposes
of Section 409A.  Bank, MB and Employee acknowledge and agree that such
interpretation could, among other matters, (i) delay for a period of six
(6) months or more, or otherwise modify the commencement of severance and/or
other benefit

 

6

--------------------------------------------------------------------------------


 

payments; and/or (ii) modify the completion date of severance and/or other
benefit payments.  The Bank, MB and Employee further acknowledge and agree that
if, in the judgment of the Bank and MB, with the advice of its independent
accounting firm or other tax advisors, amendment of this Agreement is necessary
to comply with Section 409A, the Bank, MB and Employee will negotiate reasonably
and in good faith to amend the terms of this Agreement to the extent necessary
and possible for it to comply (with the most limited possible economic effect on
the Bank, MB and Employee) with Section 409A.  In the event there is a dispute
among the parties regarding the amendment of the terms of this Agreement to the
extent necessary and possible for it to comply (with the most limited possible
economic effect on the Bank, MB and Employee) with Section 409A, such dispute
will be settled in accordance with Section 17 below; and no such disputed
payment shall be made until the dispute is settled.

 

Notwithstanding anything to the contrary in this Agreement, to the extent
required to avoid additional taxes and interest charges under Section 409A of
the Internal Revenue Code, if any of the Company’s stock is publicly traded and
Employee is deemed to be a “specified employee” as determined by the Company for
purposes of Section 409A(a)(2)(B) of the Internal Revenue Code, Employee agrees
that any non-qualified deferred compensation payments due to him under this
Agreement in connection with a termination of employment that would otherwise
have been payable at any time during the six-month period immediately following
such termination of employment shall not be paid prior to, and shall instead be
payable in a lump sum at the beginning of the seventh (7th) month following
Employee’s termination of employment.

 

10.           Regulatory Provisions

 

Notwithstanding anything contained herein to the contrary, in no event shall the
total compensation paid out upon the departure of Employee be in excess of that
considered by the FDIC or the Office of the Comptroller of the Currency to be
safe and sound at the time of such payment, taking into consideration all
applicable laws, regulations, or other regulatory guidance.  Any payments made
to Employee, pursuant to this Agreement or otherwise, are subject to and
conditioned upon compliance with 12 U.S.C. Section 1828(k) and any regulations
promulgated thereunder.

 

11.           Ownership of Confidential Proprietary Information

 

All records of the accounts of customers, and any other records and books
relating in any manner whatsoever to the customers of the Company, and all other
files, books and records and other materials owned by the Company or used by it
in connection with the conduct of its business, whether prepared by Employee or
otherwise coming into his possession, shall be the exclusive property of the
Company regardless of who actually prepared the original material, book or
record. All such books and records and other materials, and any copies thereof,
shall be immediately returned to the Company by Employee on any termination of
his employment.

 

12.           Trade Secrets

 

During the Term, Employee will have access to and become acquainted with what
Employee and the Company acknowledge are trade secrets, including the names of
customers and clients of the Company, their financial condition and financial
needs, financial information

 

7

--------------------------------------------------------------------------------


 

regarding the Company and other information relating to the Company’s products,
services and methods of doing business. Employee agrees not to disclose any of
the Company’s trade secrets, directly or indirectly, or use them in any way,
either during the term of employment (except as required in the course of
employment with the Bank) or after the termination of this Agreement. Employee
will not, for eighteen months following the termination of Employee’s employment
with the Bank, solicit for employment elsewhere individuals who are  employees
of the Bank as of the termination date of Employee’s employment with the Bank;
provided that Employee agrees that he will not use any confidential proprietary
information of the Company at any time to solicit for employment employees of
the Bank who were not employed at the time  Employee separates from the Bank.

 

13.           Indemnification

 

To the extent permitted by and consistent with Section 317 of the California
Corporations Code (“Section 317”), the Articles of Incorporation and the Bylaws
of the Company, and applicable federal law and regulations, including 12 U.S.C.
Section 1828(k), the Company shall indemnify Employee for expenses, judgments,
fines, settlements and other amounts actually incurred by Employee in connection
with any proceeding to which Employee is a party by reason of the fact that
Employee is or was an agent of the Company (as defined in Section 317) if the
proceeding arose from acts or omissions in the course and scope of Employee’s
employment other than willful misconduct or acts not covered by any
indemnification agreement between the Company and Employee. The Company shall
advance on behalf of Employee all costs, including attorneys’ fees, as necessary
with respect to any such proceeding. In the event any applicable law shall
require the issuance of an undertaking by Employee, such shall be acceptable
without bond, collateral or any other security being given by Employee in
connection therewith. This provision shall survive the termination of this
Agreement for any reason.

 

14.           Assignment and Modification

 

Except as required by the surviving entity in a change of control, this
Agreement and the rights and duties hereunder may not be assigned by any party
hereto without the prior written consent of the other, and the parties expressly
agree that any attempt to assign the rights of any party hereunder without such
consent will be null and void. Any modification of this Agreement shall be made
in a writing executed by both parties.

 

15.           Further Assurance

 

From time to time each party will execute and deliver such further instruments
and will take such other action as the other party reasonably may request in
order to discharge and perform the obligations and agreements hereunder.

 

16.           Notices

 

All notices required or permitted hereunder shall be in writing and shall be
delivered in person or sent by certified or registered mail, return receipt
requested, postage prepaid as follows:

 

8

--------------------------------------------------------------------------------


 

To Bank:

President & CEO

 

Bank of Manhattan, N.A.

 

2141 Rosecrans Avenue, Suite 1160

 

El Segundo, CA 90245

 

 

To MB:

President & CEO

 

Manhattan Bancorp

 

2141 Rosecrans Avenue, Suite 1160

 

El Segundo, CA 90245

 

 

To Employee:

Brian E. Cote

 

41 Brookview

 

Dana Point, CA 92629

 

or such other party and/or address as any of such parties may designate in a
written notice served upon the other parties in the manner provided herein. All
notices required or permitted hereunder shall be deemed duly given and received
on the date of delivery if delivered in person or on the second day next
succeeding the date of mailing if sent by certified or registered mail.

 

17.           Arbitration

 

Any dispute or controversy arising under or in connection with this Agreement,
the inception or termination of Employee’s employment, or any alleged
discrimination or statutory or tort claim related to such employment, including
issues raised regarding the Agreement’s formation, interpretation or breach,
shall be settled exclusively by binding arbitration in Los Angeles, California
in accordance with, and under the auspices of  the employment rules of JAMS or
other mutually agreeable alternative dispute resolution service. A copy of the
employment rules of JAMS are attached hereto as Exhibit A.  The laws of the
United States and, to the extent not inconsistent therewith, the laws of the
State of California shall govern.  Without limiting the foregoing, the potential
claims covered by this Agreement include, but are not limited to, claims for
wages, bonuses or other compensation due; claims for breach of any contract or
covenant (express or implied) under which Employee believes he would be entitled
to compensation or benefits; claims for wrongful termination in violation of
public policy, tort claims related to such employment; claims for discrimination
and harassment (including, but not limited to, all claims arising under Title
VII of the Civil Rights Act of 1969, as amended, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act, the California Fair
Employment and Housing  Act, the California Labor Code and applicable wage
orders, the California Family Rights Act, the Federal Family and Medical Leave
Act of 1993, the Fair Labor Standards Act, the Consolidated Omnibus budget
Reconciliation Act of 1985, and the Employee Retirement Income Security Act;
claims for benefits (except where an employee benefit or pension plan specifies
that its claims procedure shall culminate in an arbitration or other procedure
different from this one); and claims for violation of any public policy,
federal, state or other governmental law, statute, regulation or ordinance.  The
arbitration shall provide for written discovery and depositions adequate to give
the parties access to documents and witnesses that are essential to the
dispute.  The arbitrator shall have no authority to add to or to modify this
Agreement, shall apply all applicable law, and shall have no lesser and no
greater remedial authority than would a court of law resolving the same claim or
controversy.  The

 

9

--------------------------------------------------------------------------------


 

arbitrator shall issue a written decision that includes the essential findings
and conclusions upon which the decision is based, which shall be signed and
dated.  Employee, on the one hand, and the Bank and MB collectively, on the
other hand, shall each bear his or their own costs and attorneys’ fees incurred
in conducting the arbitration; provided, however, that the Bank and MB shall
bear the fees and administrative costs charged by the arbitrator and JAMS (or
other alternative dispute resolution service selected).  Judgment may be entered
on the arbitrator’s award in any court having jurisdiction.  EMPLOYEE HEREBY
EXPRESSLY WAIVES ANY RIGHTS TO A JURY TRIAL.

 

18.           Successors

 

This Agreement shall be binding upon, and shall inure to the benefit of, the
successors of the parties.

 

19.           Entire Agreement

 

This Agreement constitutes the entire agreement between the parties, and all
prior negotiations, representations, or agreements between the parties, whether
oral or written, are merged into this Agreement and shall be deemed superseded
and canceled.

 

20.           Governing Law

 

This Agreement shall be construed in accordance with the laws of the State of
California.

 

21.           Executed Counterparts

 

This Agreement may be executed in one or more counterparts, all of which
together shall constitute a single agreement and each of which shall be an
original for all purposes.

 

22.           Section Headings

 

The various section headings are inserted for purposes of convenience only and
shall not affect the meaning or interpretation of tilts Agreement or any section
hereof.

 

23.           Calendar Days/Close of Business

 

Unless the context so requires, all periods terminating on a given day, period
of days or date shall terminate on the close of business on that day or date,
and references to “days” shall refer to calendar days.

 

24.           Severability

 

In the event that any of the provisions, or portions thereof, of this Agreement
are held to be unenforceable or invalid by any court of competent jurisdiction,
the validity and enforceability of the remaining provisions or portions thereof
shall not be affected thereby.

 

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

 

10

--------------------------------------------------------------------------------


 

DATED:

5-27-11

 

EMPLOYEE

 

 

 

 

 

 

 

 

/s/ Brian E. Cote

 

 

Brian E. Cote

 

 

 

 

 

 

DATED:

5-27-11

 

Bank of Manhattan, N.A.

 

 

 

 

 

 

 

 

By:

/s/ Terry L. Robinson

 

 

Name:

Terry L. Robinson

 

 

Its:

President & Chief Executive Officer

 

 

 

 

 

 

DATED:

5-27-11

 

Manhattan Bancorp

 

 

 

 

 

 

 

 

By:

/s/ Terry L. Robinson

 

 

Name:

Terry L. Robinson

 

 

Its:

President & Chief Executive Officer

 

11

--------------------------------------------------------------------------------